      Case 1:20-cv-01174 ECF No. 9, PageID.295 Filed 12/08/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHIGAN ASSOCIATION OF NON-PUBLIC               )
SCHOOLS, et al.,                                 )
                      Plaintiffs,                )
                                                 )      No. 1:20-cv-1174
-v-                                              )
                                                 )      Honorable Paul L. Maloney
ROBERT GORDON,                                   )
                           Defendant.            )
                                                 )

                                         ORDER

      This matter is before the Court on Plaintiffs’ motion for a temporary restraining order

(ECF No. 6). The Court hereby orders Defendants to respond to the motion no later than

Thursday, December 10, 2020 at 5:00 p.m. The Court will hold a hearing on the motion on

Monday, December 14, 2020 at 1:00 p.m., 174 Federal Building, 410 W. Michigan Ave.,

Kalamazoo, Michigan.

      IT IS SO ORDERED.

Date: December 8, 2020                                      /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
